Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the guilty verdict on the burglary second degree count of the indictment is contrary to the weight of evidence. We conclude that the trial court properly weighed the conflicting evidence and found in the People’s favor (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s sentence is not harsh and excessive. (Appeal from Judgment of Supreme Court, Erie County, Dadd, J. — Burglary, 2nd Degree.) Present —Denman, P. J., Green, Pine, Balio and Fallon, JJ.